Case 3:18-cv-01587-JD Document 77-8 Filed 02/26/19 Page 1 of 3




                   Exhibit G
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document 77-8 Filed
                      Document 6-15 Filed 03/23/18
                                          02/26/19 Page
                                                   Page 2
                                                        2 of
                                                          of 3
                                                             3
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-8
                               6-15 Filed
                                    Filed 02/26/19
                                          03/23/18 Page
                                                   Page 3
                                                        3 of
                                                          of 3
                                                             3
